The Court,
after conferring, rendered the following judgment:
“The Court is unanimously of opinion, and doth decide, that it is not sufficient ground to arrest judgment on the verdict of conviction, in the record set out, on an Indictment for stealing bank notes, that the bank notes charged by the said Indictment to have been stolen, are thereby described as the money, goods and chattels of the individual from whom they are said to have been stolen, the Court being of opinion that the words ‘of the money, goods, and chattels,’ may be rejected as mere surplusage, and then the Indictment will contain a sufficient averment of property in the said notes in George Fuller, the person from whom they were stolen: and upon the second point, the Court is unanimously of opinion, and doth decide, that the said Indictment doth contain a sufficient description of the bank notes alledged to have been stolen.”